                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

CHERYL GOTT,

       Plaintiff,

v.                                                                     No. 18-cv-0658 JAP/KRS

GENERAL DYNAMICS INFORMATION
TECHNOLOGY,

       Defendant.

        ORDER VACATING AND RESETTING SETTLEMENT CONFERENCE

       Pursuant to the parties’ request, the settlement conference set for November 7, 2018,

[Doc. 17] is hereby VACATED. All previous deadlines associated with the November 7, 2018

settlement conference are also VACATED.             The settlement conference is RESET for

December 11, 2018, at 9:00 a.m. in the Picacho Courtroom, United States Courthouse,

100 North Church Street, Las Cruces, New Mexico.

       If any party has in its possession any video or audio recording of the incident upon which

this action is based, that party must submit a copy of the recording to the Court no later than

5:00 p.m. on December 6, 2018.

       The Settlement Conference will not be vacated or rescheduled except upon motion and for

good cause shown. Any motion to vacate or reschedule the Settlement Conference shall provide

the Court with sufficient notice to ensure that other matters may be scheduled in the time allotted

for the Settlement Conference.

       The Court may contact counsel ex parte prior to the Settlement Conference to discuss the

Settlement Conference.
       IT IS THEREFORE ORDERED as follows:

Plaintiff’s letter and settlement demand
due to Defendant:                                     November 21, 2018

Defendant’s letter and counteroffer
due to Plaintiff:                                     November 29, 2018

Plaintiff provides copies of settlement letters
to the Court by:                                      12:00 p.m. on December 6, 2018

Parties’ confidential position statements
due to the Court:                                     12:00 p.m. on December 6, 2018

Settlement Conference:                                December 11, 2018, at 9:00 a.m.


       IT IS SO ORDERED.

                                                      _____________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge




                                                  2
